ORDER

PER CURIAM.
Ramon Collins (Defendant) appeals from a judgment of conviction of committing violence against an employee of the Department of Corrections. Defendant challenges the sufficiency of the evidence for his conviction. We have reviewed the briefs of the parties and the record on appeal and conclude that there is sufficient evidence from which a reasonable jury might have found Defendant guilty beyond a reasonable doubt. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to *580Missouri Rule of Criminal Procedure 30.25(b).